                         UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF TENNESSEE-COLUMBIA DIVISION

KAREN MCNEIL, et al.                                           )
                                                               )       Case No.: 1:18-cv-00033
               Plaintiffs                                      )
                                                               )       JUDGE CAMPBELL/
v.                                                             )       JUDGE FRENSLEY
                                                               )
COMMUNITY PROBATION SERVICES, LLC, et al.                      )
                                                               )
       Defendants                                              )

          NOTICE REGARDING DISPOSITIVE MOTIONS RE: ORDER (DOC. 382)

       Comes now the Defendant Community Probation Services, LLC, and Patricia McNair,

pursuant to the Court’s Order (Docket No. 382), and gives notice that these Defendants are

unable to formally join in the PSI Motion for Summary Judgment, because the PSI Motion for

Summary Judgment is based substantially entirely on the individual depositions of the PSI

probationers and the facts specific to their own criminal history (See PSI’s Undisputed Facts,

Docket No. 302). As PSI’s undisputed facts are entirely confined to those individuals and the

detailed dates and history of their probation violations, PSI’s motion simply does not address the

undisputed facts concerning CPS. As a result, CPS would be unable to satisfy Rule 56’s

requirement of demonstrating that the facts are not in dispute as to its own probationers without

submitting its own undisputed facts and filings, which the Court’s Order does not permit.

       The CPS defendants continue to contend that the material facts are not in dispute, as

asserted in CPS’s own prior motion and filings. (See Docket Nos. 245 - 251). These defendants

do also fully agree with PSI that all of Plaintiff’s claims fail as a matter of law for the reasons

stated by PSI, and for the reasons stated in CPS’s own prior memorandum (excluding qualified

immunity on the § 1983 claims, which has of course been adjudicated). CPS and McNair do ask

the Court to consider CPS’s own memorandum previously filed with its own summary judgment


                                                   1

  Case 1:18-cv-00033 Document 383 Filed 07/08/20 Page 1 of 5 PageID #: 11420
(Docket No. 251), which directly addresses the underlying legal principles involved in the PSI

Motion, including the legal sufficiency of the due process claims, including where the

probationers have only a “conditional liberty” interest which is “properly dependent on

observance of special…restrictions.” Morrissey v. Brewer, 408 U.S. 471, 480 (1972). (See

Docket Entry No. 251, Part A, p. 2-6). Moreover, the private defendants did not cause any

deprivation. See Brinson v. Providence Community Corrections, 2016 WL 9651775, at *8 (S.D.

Ga. 2016) (citations omitted), vacated and remanded on jurisdictional grounds, 703 Fed. App’x.

874 (11th Cir. 2017), and aff’d, 2018 WL 4059379 (S.D. Ga. 2018). Further, Plaintiffs received

all the process that was due. See U.S. v. Espalin, 350 F.3d 488, 496 (6th Cir. 2003) (“When the

recommendation is based fairly on the facts and dispassionately traces its way through the law to

a sensible conclusion, the requirement of neutrality has been met.”); see also Goldstein v. Del.

Bur. of Adult Corr., 931 F.Supp. 284, 298 (D. Del. 1996) (report, recommendation, and

testimony of Receiver, who had direct financial interest in the outcome of revocation proceeding,

did not violate probationer’s due process right to a neutral decision maker, because it “provided

[judge] with the information that she needed to make an informed decision regarding Goldstein’s

compliance with the conditions of his probation”), aff’d, 127 F.3d 1095 (3d Cir. 1997).

       Further, the Plaintiff’s equal protection claims fails, particularly when the Court applies

the proper rational basis review. (See Docket Entry No. 251, Part B, p. 6-11). And probationers

remaining on supervised probation do not violate substantive due process or equal protection.

(See Docket Entry No. 251, Part C, p. 11-14).

       The CPS Defendants do fully support PSI’s Motion for Summary Judgment with respect

to all legal issues, including the RICO claims (See Docket Entry No. 251, Part VI, p. 21-25), and

the state law claims (See Docket Entry No. 251, Part IX, p. 26-28).



                                                 2

  Case 1:18-cv-00033 Document 383 Filed 07/08/20 Page 2 of 5 PageID #: 11421
                                              Respectfully submitted,

                                              MOORE, RADER,
                                              FITZPATRICK AND YORK, P. C.



                                              By /s/ Daniel H. Rader IV, BPR 025998
                                                      DANIEL H. RADER IV
                                                      Attorneys for Defendants,
                                                      Community Probation Services,
                                                      LLC; Community Probation
                                                      Services, L.L.C.; Community
                                                      Probation Services; and
                                                      Patricia McNair, by special
                                                      and limited appearance only,
                                                      P. O. Box 3347
                                                      Cookeville, TN 38502
                                                      (931-526-3311)
                                                      B.P.R.No. 025998


                                  CERTIFICATE OF SERVICE

        The undersigned attorney herby certifies that on July 8, 2020, a true and exact copy of the
foregoing pleading was filed electronically. Notice of this filing was sent by operation of the
Courts electronic filing system to all parties indicated on the electronic filing receipt. All other
parties will be served by regular U.S. mail. Parties my access the filing through the Court’s
electronic filing system.

Mr. Chirag Badlani
Ms. Kate E. Schwartz
Mr. Matthew J. Piers
Hughes, Socol, Piers, Resnick & Dym Ltd.
70 W Madison Street
Suite 4000
Chicago, IL 60602

David W. Garrison
Scott P. Tift
BARRETT JOHNSTON MARTIN & GARRISON, LLC
Bank of America Plaza
414 Union Street, Suite 900 Nashville, TN 37219



                                                 3

  Case 1:18-cv-00033 Document 383 Filed 07/08/20 Page 3 of 5 PageID #: 11422
Ms. Elizabeth Anne Rossi
Mr. Eric Halperin
Mr. Jonas Wang
Civil Rights Corps
910 17th Street NW
Suite 500
Washington, DC 20006

Mr. Kyle F. Mothershead
The Law office of Kyle Mothershead
414 Union Street
Suite 900
Nashville, TN 37219

Mr. Brandt M. McMillan
Tune, Entrekin & White, P.C.
315 Deadrick Street
Suite 1700
Nashville, TN 37238

Ms. Cassandra M. Crane
Ms. Robyn Beale Williams
Farrar & Bates
211 Seventh Avenue, North
Suite 500
Nashville, TN 37219

Mr. John Christopher Williams
Williams Law and Mediation Group
101 S 1st Street
Pulaski, TN 38478

Timothy N. O’Connor
Tune, Entrekin, & White, P.C.
315 Deaderick St., Ste. 1700
Nashville, TN 37238-1700
p: (615) 244-2770

Heather Ross
Office of the Attorney General
P.O. Box 20207
Nashville, Tennessee 37202-0207 (615) 532-2559




                                            4

  Case 1:18-cv-00033 Document 383 Filed 07/08/20 Page 4 of 5 PageID #: 11423
Joseph Ahillen
Office of the Attorney General
P.O. Box 20207
Nashville, Tennessee 37202-0207 (615) 532-2559

D. Andrew Saulters
330 Commerce St., Ste 110
Nashville, TN 37201
(615) 256-9999


      This the 8th day of July, 2020.

                                         MOORE, RADER,
                                         FITZPATRICK AND YORK, P. C.



                                         By /s/ Daniel H. Rader IV, BPR 025998
                                                 DANIEL H. RADER IV
                                                 Attorneys for Defendants,
                                                 Community Probation Services,
                                                 LLC; Community Probation
                                                 Services, L.L.C.; Community
                                                 Probation Services; and
                                                 Patricia McNair, by special
                                                 and limited appearance only,
                                                 P. O. Box 3347
                                                 Cookeville, TN 38502
                                                 (931-526-3311)
                                                 B.P.R.No. 025998




                                            5

  Case 1:18-cv-00033 Document 383 Filed 07/08/20 Page 5 of 5 PageID #: 11424
